     Case 5:19-cv-02023-DMG-SHK Document 64 Filed 09/09/21 Page 1 of 2 Page ID #:770




1                                                                           JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                              )
11     ARTHUR MARISCAL, et al.,               ) Case No. ED CV 19-2023-DMG (SHKx)
                                              )
12                            Plaintiffs,     )
                                              )
13                v.                          ) JUDGMENT
                                              )
14                                            )
       FLAGSTAR BANK, FSB,                    )
15                                            )
                                              )
16                                            )
                                              )
17                            Defendant.      )
                                              )
18                                            )
                                              )
19                                            )
                                              )
20
21
22
23
24
25
26
27
28



                                              -1-
     Case 5:19-cv-02023-DMG-SHK Document 64 Filed 09/09/21 Page 2 of 2 Page ID #:771




1            This Court having granted Defendant Flagstar Bank, FSB’s Motion to Dismiss by
2      Order dated September 9, 2021,
3            IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in favor
4      of Defendant and against Plaintiffs Arthur Mariscal and Catherine Mariscal, whose action
5      is dismissed with prejudice on the merits.
6
7      DATED: September 9, 2021
8                                                                 DOLLY M. GEE
9                                                         UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
